
	

115 HR 4873 IH: DACA Compromise Act of 2018
U.S. House of Representatives
2018-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 4873
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2018
			Mr. Issa introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To authorize the cancellation of removal and adjustment of status of certain individuals who are
			 long-term United States residents and who entered the United States as
			 children, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the DACA Compromise Act of 2018. 2.DefinitionsIn this Act:
 (1)In generalAny term used in this Act that is used in the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) shall have the meaning given such term in the immigration laws.
 (2)DACAThe term DACA means deferred action granted to an alien pursuant to the Deferred Action for Childhood Arrivals program announced by President Obama on June 15, 2012.
 (3)DisabilityThe term disability has the meaning given such term in section 3(1) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(1)).
 (4)Poverty lineThe term poverty line has the meaning given such term in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902).
 (5)SecretaryThe term Secretary means the Secretary of Homeland Security. 3.Permanent resident status for certain long-term residents who entered the United States as children (a)In generalThe Secretary shall cancel the removal of, and adjust to the status of an alien lawfully admitted for permanent residence, an alien—
 (1)who has been continuously present in the United States since June 15, 2012; (2)who was granted DACA, unless the alien has engaged in conduct since the alien was granted DACA that would have rendered the alien ineligible for DACA renewal under the Deferred Action for Childhood Arrivals program, as in effect before September 5, 2017;
 (3)who makes application for such adjustment not earlier than the date that is 2 years after the date on which the alien first was granted DACA;
 (4)otherwise satisfies the requirements of this section; and (5)to whom is available an immigrant visa pursuant to section 4.
				(b)Procedures
 (1)In generalThe Secretary of Homeland Security shall by rule establish a procedure allowing eligible individuals to apply for the relief available under this section without requiring placement in removal proceedings and without requiring the immediate availability of an immigrant visa pursuant to section 4. Such procedure shall provide for the ability of a minor to apply for such relief, including through a legal guardian or counsel.
 (2)Aliens subject to removalThe Secretary shall provide a reasonable opportunity to apply for relief under this section to any alien who requests such an opportunity or who appears prima facie eligible for relief under this section if the alien is in removal proceedings, is the subject of a final removal order, or is the subject of a voluntary departure order.
				(c)Application fee
 (1)In generalThe Secretary may require an alien applying for permanent resident status under this section to pay a reasonable fee that is commensurate with the cost of processing the application.
 (2)ExemptionAn applicant may be exempted from paying the fee required under paragraph (1) if the alien— (A) (i)is younger than 18 years of age;
 (ii)received total income, during the 12-month period immediately preceding the date on which the alien files an application under this section, that is less than 150 percent of the poverty line; and
 (iii)is in foster care or otherwise lacking any parental or other familial support; (B)is younger than 18 years of age and is homeless;
					(C)
 (i)cannot care for himself or herself because of a serious, chronic disability; and (ii)received total income, during the 12-month period immediately preceding the date on which the alien files an application under this section, that is less than 150 percent of the poverty line; or
						(D)
 (i)during the 12-month period immediately preceding the date on which the alien files an application under this section, accumulated $10,000 or more in debt as a result of unreimbursed medical expenses incurred by the alien or an immediate family member of the alien; and
 (ii)received total income, during the 12-month period immediately preceding the date on which the alien files an application under this section, that is less than 150 percent of the poverty line.
 (d)Submission of biometric and biographic dataThe Secretary may not grant an alien permanent resident status under this section unless the alien submits biometric and biographic data, in accordance with procedures established by the Secretary. The Secretary shall provide an alternative procedure for aliens who are unable to provide such biometric or biographic data because of a physical impairment.
			(e)Background checks
 (1)Requirement for background checksThe Secretary shall utilize biometric, biographic, and other data that the Secretary determines appropriate—
 (A)to conduct security and law enforcement background checks of an alien seeking permanent resident status under this section; and
 (B)to determine whether there is any criminal, national security, or other factor that would render the alien ineligible for such status.
 (2)Completion of background checksThe security and law enforcement background checks of an alien required under subparagraph (A) shall be completed, to the satisfaction of the Secretary, before the date on which the Secretary grants such alien permanent resident status under this section.
				(f)Medical examination
 (1)RequirementAn alien applying for permanent resident status under this section shall undergo a medical examination.
 (2)Policies and proceduresThe Secretary, with the concurrence of the Secretary of Health and Human Services, shall prescribe policies and procedures for the nature and timing of the examination required under paragraph (1).
 (g)Military selective serviceAn alien applying for permanent resident status under this section shall establish that the alien has registered under the Military Selective Service Act (50 U.S.C. 3801 et seq.), if the alien is subject to registration under such Act.
			(h)Treatment of aliens pending grant of permanent residence
 (1)Limitation on removalThe Secretary or the Attorney General may not remove an alien who— (A)has pending an application for relief under this section and appears prima facie eligible for such relief;
 (B)has an approved application for relief under this section and is awaiting the availability of an immigrant visa pursuant to section 4; or
 (C)is ineligible to apply for relief under this section solely due to the date limitation in subsection (a)(3).
					(2)Provisional protected status
 (A)In generalIn the case of an alien described in paragraph (1) whose DACA grant has ended, the Secretary shall grant provisional protected presence to the alien and shall provide the alien with employment authorization effective until the date on which—
 (i)the alien’s application for relief under this section is finally denied; or (ii)the Secretary cancels the removal of the alien and adjusts the status of the alien to that of an alien lawfully admitted for permanent residence.
 (B)Status during period of provisional protected presenceAn alien granted provisional protected presence is not considered to be unlawfully present in the United States during the period beginning on the date such status is granted and ending on a date described in subparagraph (A), except that the Secretary may rescind an alien’s provisional protected presence and employment authorization under this paragraph if the Secretary determines that the alien—
 (i)poses a threat to national security or a threat to public safety; (ii)has traveled outside of the United States without authorization from the Secretary; or
 (iii)has ceased to be continuously present in the United States since June 15, 2012. (i)Treatment of certain breaks in presence (1)In generalAn alien shall be considered to have failed to maintain continuous presence in the United States under subsections (a)(1) and (h)(2)(B)(iii) if the alien has departed from the United States for any period in excess of 90 days or for any periods in the aggregate exceeding 180 days, unless such departure was authorized by the Secretary of Homeland Security.
 (2)ExceptionAn alien who departed from the United States after the date of the enactment of this Act shall not be considered to have failed to maintain continuous presence in the United States if the alien’s absences from the United States are brief, casual, and innocent, whether or not such absences were authorized by the Secretary.
 (3)Extensions for exceptional circumstancesThe Secretary of Homeland Security may extend the time periods described in paragraph (1) if the alien demonstrates that the failure to timely return to the United States was due to exceptional circumstances. Exceptional circumstances sufficient to justify an extension may include the serious illness of the alien, or death or serious illness of a spouse, parent, grandparent, sibling, or child.
				4.Availability of immigrant visas
 (a)Temporary reallocation of certain visasBeginning in the first fiscal year in which an immigrant visa is needed under section 3(a)(5) for an alien who is the beneficiary of an approved application for relief under section 3, the visas described in subsection (b) that are otherwise available for the aliens described in such subsection shall be reallocated as necessary for purposes of making visas available under section 3(a)(5).
 (b)Visas describedFor each fiscal year, the visas described in this subsection are the following: (1)Visas otherwise allotted to the brothers and sisters of citizens of the United States under section 203(a)(4) of the Immigration and Nationality Act (8 U.S.C. 1153(a)(4)).
 (2)Visas otherwise allotted to diversity immigrants under section 203(c) of such Act (8 U.S.C. 1153(c)), disregarding any visas necessary to offset adjustments of status under section 309 of the Illegal Immigration Reform and Immigrant Responsibility (8 U.S.C. 1101 note), as required by section 203(d) of the Nicaraguan Adjustment and Central American Relief Act (8 U.S.C. 1151 note).
 (3)One half of the visas otherwise allotted to married sons and married daughters of citizens of the United States under section 203(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1153(a)(3)).
 (4)One half of the visas otherwise allotted to skilled workers, professionals, and other workers under section 203(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(3)), disregarding any visas necessary to offset adjustments of status under section 309 of the Illegal Immigration Reform and Immigrant Responsibility (8 U.S.C. 1101 note), as required by section 203(e) of the Nicaraguan Adjustment and Central American Relief Act (8 U.S.C. 1151 note).
 (c)TerminationIn no case shall the total number of visas reallocated under subsection (a) exceed the total number of aliens who have had an application approved under section 3.
			
